The offense is murder; the punishment, confinement in the penitentiary for nine years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Leonard Hargis by shooting him with a gun.
Deceased was employed as night watchman by the business men of East Bernard, Texas. In the early morning of July 11, 1935, he met his death while in the performance of his official duties. According to the testimony of the State, appellant and two other men had been together drinking intoxicating liquor. Upon returning home appellant and one of these men sought deceased and engaged him in conversation. Apparently deceased thought they were drunk and when he tried to persuade them to go home, appellant seized his (deceased's) pistol and shot him to death. Appellant's confession was to the effect that *Page 211 
his companion drew his pistol on deceased and shot him to death after he (appellant) had taken deceased's gun.
Testifying in his own behalf, appellant denied that he was present at the time deceased was killed. According to his version, he was in no manner connected with the homicide.
No bills of exception are brought forward.
We are not warranted in considering appellant's exceptions to the charge of the court, in view of the fact that they do not appear to have been authenticated by the trial judge.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.